Citation Nr: 1453828	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as bronchitis, chronic obstructive pulmonary disease (COPD), and asbestos-related disease, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from October 1955 to October 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied service connection for asbestos-related disease (listed as asbestos disease), to include as due to asbestos exposure; and on appeal of a March 2010 rating decision of the VA Regional Office in Indianapolis, Indiana, that denied service connection for bronchitis and for COPD.  

In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In February 2014, the Board remanded this appeal for further development.  The Board indicated that the issues addressed pursuant to the September 2009 and March 2010 RO decisions, respectively, would be addressed as one issue of entitlement to service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure.  

In July 2014, the Board remanded the issue of entitlement to service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure, for further development.  





FINDING OF FACT

The Veteran's current respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, was not present during service or for many years thereafter, and was not caused by any incident of service, including asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of April 2009 and December 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2014 supplemental statement of the case.  

The Veteran's service personnel and treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  His private and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March 2014 and August 2014.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre- service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  

The Veteran contends that he has a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, that is related to service.  He specifically maintains that his claimed respiratory disability is the result of exposure to asbestos, smoke, and other hazards, that occurred while performing his duties as firefighter during his period of service.  The Veteran reports that the fire protection clothing that he wore as a firefighter was made out of asbestos.  He also indicates that he was exposed to smoke and toxic fumes from fighting numerous fires as a firefighter, and as a result of training exercises that also involved fighting fires.  The Veteran essentially alleges that he was treated for respiratory problems during service and since service.  

The Veteran's service personnel and treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Consequently, there are no service personnel or treatment records available that demonstrate that he was exposed to asbestos during service.  Given the Veteran's credible reports that he was a firefighter during service, the Board will address the Veteran's claim as though he had some asbestos exposure at that time.  

Post-service VA treatment records indicate that the Veteran was treated for respiratory disabilities, including bronchitis and COPD.  

For example, several July 2009 VA treatment entries related diagnoses of bronchitis.  

A July 2009 VA radiological report noted an indication of a COPD exacerbation, but with an impression of no acute cardiopulmonary abnormality.  

A February 2014 statement from a VA nurse practitioner indicated that the Veteran served in the Air Force from 1955 to 1959 and that his military occupation was as a firefighter.  It was noted that, as a firefighter, the Veteran had to train with, as well as put out, fires, where toxins were burning and there was thick black smoke.  The nurse practitioner indicated that the Veteran reported at a December hearing that he was not provided with an oxygen tank to provide fresh air and that his only source of air was to breathe air which contained burning toxins.  Assuming the Veteran's reported history was true and accurate, it was the nurse practitioner's  professional opinion that the Veteran's diagnoses of COPD and bronchitis were more likely than not the result of his service in the Air Force as a firefighter.  

A March 2014 VA respiratory conditions examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that when he was in Japan during service, he had problems with breathing and was diagnosed with bronchitis.  He stated that it took him over six weeks to recover from his bronchitis.  The Veteran indicated that he trained the Japanese on how to fight fires during his period of service.  He maintained that he suffered smoke inhalation during service and that the mask he wore was made of asbestos.  The Veteran reported that once he was separated from service, he was treated for bronchitis on a couple of occasions.  He also stated that he had a smoking history of less than one pack per day for six or seven years.  The Veteran stated that he did have a long history of smoke inhalation as a piano player at the American Legion.  

The diagnosis was emphysema.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had a pulmonary appointment in February 2014 and that the physician documented an impression of mild emphysematous changes with fine septal thickening and tree in bud nodularity, peripherally, in an asymptomatic patient.  The  physician indicated that the etiology was unclear, and possibly viral versus inhalational, with positive cockatiel and secondhand smoke exposure at home.  The physician also stated that there was a small possibility that such was drug-induced (Gabapentin), but that medication should not be stopped based on that possibility.  The examiner further stated that the physician indicated that there was no evidence of asbestos-induced lung disease.  

The examiner maintained that the Veteran did not have a diagnosis of bronchitis or asbestos-related disease by a pulmonologist.  The examiner commented that it was less likely than not that the Veteran's mild emphysematous changes per a computed tomography scan were due to his military service.  

An August 2014 VA respiratory conditions examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he had breathing problems while he was stationed in Japan.  He stated that he had asbestos exposure while on active duty from a mask that he used as a firefighter.  He also indicated that he suffered smoke inhalation and bronchitis during service, and that the bronchitis took a long time to resolve.  The Veteran maintained that he had suffered several episodes of bronchitis as a civilian.  It was noted that the Veteran had a thirty-year-plus history of tobacco use (cigarettes), as well as significant secondhand smoke exposure.  The Veteran also had occupational exposure during his fifty-five years as a tile layer and in construction.  

The diagnoses were emphysema and interstitial lung disease, as well as questionable respiratory bronchiolitis-associated interstitial lung disease (RBILD) spectrum illness.  The examiner indicated that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a review of the literature was conducted and that the Veteran's "service treatment records" and civilian records were reviewed.  It was noted that the Veteran was discharged from the military in 1959.  The examiner indicated that the Veteran was told by a "service officer" last year that his history of in-service exposure to asbestos, smoke, and a history of bronchitis could be service-related.  The examiner stated that the Veteran was, and continued to be asymptomatic, and that he conveyed his history to a VA primary care physician who appropriately ordered a chest computed tomography scan for further evaluation.  The examiner indicated that, as already noted, the Veteran did have abnormalities on his chest computed tomography scan.  The examiner maintained that such findings were accepted, but that they were unlikely related to service-connected events.  

The examiner reported that the Veteran had no evidence of asbestosis.  It was noted that asbestosis had classic findings noted on a computed tomography test which was often ordered as part of a work-up.  The examiner stated that, more importantly, there were no hallmark findings on the Veteran's chest computed tomography scan such as the presence of pleural plaques that were pathognomic for asbestosis.  The examiner indicated that the findings were most consistent and suggestive of RBILD an exaggerated respiratory bronchiolitis response to cigarette smoke and secondhand smoke.  The examiner stated that while the Veteran no longer smoked, he continued to be exposed to secondhand smoke.  

The examiner indicated that the granulomatous disease noted on the Veteran's computed tomography scan were common incidental findings, as well as typical findings, on studies of most adults who live in Indianapolis area due to endemic histoplasmosis.  The examiner maintained that granulomas could also develop in a tradesperson over time due to inhaled small aerosolized particulate material contained in smoke and dust.  It was noted that the Veteran worked as a tile setter and in construction for over fifty years and was an accomplished tradesman.  

The examiner reported that, while the Veteran did have an episode of acute bronchitis, as expected, he recovered from his viral infection while on active duty and resumed full activities without sequelae.  The examiner indicated that while the Veteran had other common and expected viral upper respiratory infections over his lifetime, both as result of the usual seasonal viruses, and in special circumstances, as well as exposure to viruses from a close proximity to domestic birds, which were known to have sequestered viruses, those viruses were unrelated to his in-service episode of bronchitis.  

The examiner referred to a VA consultation note.  The examiner indicated that it was less likely than not that the Veteran's COPD, lung granulomas, and possible RBILD were related to or had their onset during his period of service, but were more likely the cumulative effect of past and ongoing secondhand smoke exposure, his own tobacco use, and civilian and occupational exposures.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

There are etiological opinions of record pursuant to a February 2014 VA nurse practitioner statement, a March 2014 VA respiratory conditions examination report, and an August 2014 VA respiratory conditions examination report.  

In the February 2014 statement, a VA nurse practitioner indicated that, assuming the Veteran's reported history was true and accurate, it was her professional opinion that the Veteran's diagnoses of COPD and bronchitis were more likely than not the result of his service in the Air Force as a firefighter.  The nurse practitioner did not provide much in the way of a rationale for her opinion that the Veteran's COPD and bronchitis were related to his period of service.  Therefore, the Board finds that nurse practitioner's opinion is of limited probative value.  

The examiner, pursuant to the March 2014 VA respiratory conditions examination report, related a diagnosis of emphysema.  After a review of the claim file, the examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also reported that the Veteran did not have a diagnosis of bronchitis or asbestos-related disease by a pulmonologist.  The examiner further commented that it was less likely than not that the Veteran's mild emphysematous changes were due to his military service.  Although the VA examiner stated that the Veteran did not have a diagnosis of bronchitis or asbestos-related disease by a pulmonologist, the Veteran has been diagnosed with both bronchitis and COPD during the pendency of this appeal.  The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, while the examiner indicated that it was less likely than not that the Veteran's mild emphysematous changes were due to his military service, she did not provide much in the way of a rationale for her opinion, other than to refer to a February 2014 VA treatment entry.  The examiner also did not specifically address the Veteran's reports of respiratory problems during service, including his reports of exposure to asbestos, smoke, and toxic fumes as a firefighter during service, and his reports of respiratory problems since service.  The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinions provided by the examiner, pursuant to the March 2014 VA respiratory conditions examination report, are of limited probative value.  

The examiner, pursuant to the August 2014 VA respiratory conditions examination report, related diagnoses of emphysema and interstitial lung disease, as well as questionable respiratory bronchiolitis-associated interstitial lung disease (RBILD) spectrum illness.  The examiner, after a review of the claim file, indicated that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also maintained that it was less likely than not that the Veteran's COPD, lung granulomas, and possible RBILD were related to or had their onset during his period of service, but were more likely the cumulative effect of past and ongoing secondhand smoke exposure, his own tobacco use, and civilian and occupational exposures.  The examiner discussed the Veteran's medical history in detail and referred to the February 2014 statement from a VA nurse practitioner, although the examiner incorrectly identified that statement as being from a "service officer."  The examiner also discussed the Veteran's reports of respiratory problems during service, accepted his report of treatment for bronchitis during service as credible, addressed his reports of respiratory problems since service, and provided detailed rationales for her opinions.  Therefore, the Board finds that VA examiner's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The evidence of record does not demonstrate or even suggest that the Veteran's current respiratory disability, which was diagnosed in August 2014 as emphysema and interstitial lung disease, as well as questionable respiratory bronchiolitis-associated interstitial lung disease (RBILD) spectrum illness, is related to his period of service.  In fact, the evidence of record is against this finding, indicating that the Veteran's present respiratory disability began many years after service, without relationship to service, to include any asbestos exposure.  A VA examiner, pursuant to an August 2014 VA respiratory conditions examination report specifically found that the Veteran's claimed disability was not related to his period of service.  

The Veteran has asserted in statements and testimony that his current respiratory disability, claimed as bronchitis, CODP, and asbestos-related disease, had its onset during his period of service, to include as a result of exposure to asbestos.  While the Veteran is competent to report that he had symptoms that he thought were respiratory problems during service, or that he had respiratory problems for many years, he is not competent to diagnose his current respiratory disability as related to his period of service, to include any exposure to asbestos.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease; there is no doubt to be resolved; and service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, is not warranted.  






ORDER

Service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure, is denied.  





The nurse practitioner 
____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


